OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                      AUSTIN




Honorable K. D. Ball
County Attornsy
R8ruglo county
RcfuSio, Tax88




6, 1940, rrqucs
whloh latter re




                                    FTam thr             mom-
                                laa   for the Siohool




          %ahool Dirtrlct $5 18 now ready to
     tote mar mm8  bond8 and the land mmr
     who om8 tha 22,000 aores oi land ha8




                        .   .   .     -..   .___-..-__   _-.-   .1^“.._”   ^_.._^..   ^_   -*---   .-..*-.U
Honoreb1r.K. D. Eall, page 2


     not paid all thb taxer which wa8 a88arad
     agalmt hlr property dnr to the above ah-a.
     What I want to know 18 whrthrr or not a tax
     now can be Lz~ally PeSSSOCd agoinot thr
     22,000 aCrC8 of land tsksn frm Eohool
     Diatriit 84 an8 put with School Dictrict
     #5 during the year 1925 a8 aboya mentlonea.
             (1
              . . . .
          mFor your IIUOmetlOn, ander SCHCOE,
     37 T. J. F&ye 898, S8ction 38, and the oese8
     aboye mentioned, are cftrd 8oae curatlyr
     rtetutae which 1 bclieyr ~111 make the pro-
     cedure ralld ii tk.6Sam ~8 illegal or
     lnyalld at the U-6 the ,DlstriotWe8 craetad.w
          The rpeolsl act ot the LeglSletUre to whloh
you refer 1s Eausc Bill 363, Ch. 119, Special Law8 of
Texas. 39th Leglslatare. 1925, 9. 352. Said act
vidrs-I6 pert ir followi:      -
          *sac. 1. Th,t Capon Sohool Dletrlct
     Ro. 5 18 hereby oreatrd end rstiblirhrb
     in Erryllo County, Taxea, laeludlng therrln
     terrltorf de8crIbd brnet88 8ad bound8 as
     fOiiOW8      .   .   .   .

             a.   .   .

             =seo*     4.   It I8 heraby rxprca6ll prO-
     tldad        that thr outrtandlngbond8d or other
     yalld Indrbtsdnr88of said OOrpmon8OhOol
     di8triOt’sO.         5 8ha11 bcoom thr yalid and
     8ublli8tIY&obligation8 Of thr OOZEIOI)
     school dlatrlot &o. 5, as crretrd by thlr
     act, end all current contraotr         for the
     aelntenanoe of the achoo18 of the raid
     oo:-imon      8Ohool district MO. 5 and all
     &~ocaltaxaa heratororseuthorIord bf the
     8aId district are hereby yalidated for
     the raid CopLlpon        school district So. 5 in
     811      lW&X.Ct8.N
                                                               t-3


Honorable F. D. Hall, Pap,*3


         ns 8CCspt your stetsssnt that ths purpose or
l?f#Ct Of this lSgi8latiOn ~88 t0 add 8038 22,000 earsa
of lsnd to 8ahool di8triSt HO.   5.

          Frlor to 1927, when Art10187, Esction  3, OS
thr Tsx88 Conrtltutlon was amndsd, thr Lsglslaturs~68
authorlz8dto Ors8ts sohool dirtriOt by 8ptOial acts,
snd In lllm mannsr to attaoh tsrritorf to 8xktlng
8ohool dlrtriats. Thi8 is too ~811 SSttlOd to rtqulrs
a cltatlon o? authorItie8.
          Ssctlon L o? the act above quotrd, hmever,
18 olsarly uncoastltutlonalse in rloletlon o?
Artlels 7 Section 3, In that it sttsnptsd to rprsad
the bond.4 lndsbtsdnss8 o? old aoramonsehool blstrlct
F?o.5 ovsr ths antlrs nsw dlstrlot, end ths local.aaIn-
t8nanos taxes and taxes to 8srvlcs raid bond8 were
attsoptsd to bs applied to th8 sntlrs territory without
a tots of ths psopla In ths nswl7 anmxsd portiono?
ths district to determlns whrthrr ths 6lstrlot a8 thsn
conatltutsd would consmt to ruch taxatlo% Constltu-
tion,  Artlals 7, Ssotlon 3; Lo+* te. Rookt:allInddrpsn-
dent School District (T. C. A. 1917, writ rsfursd)
194 5. E. 659: cU!l&l8 vs. Carton (T. C. A. 1908, writ
rr?u8sd) 109 E. 'k'.476; Crabb va. Cslests fnaspsndant
aohool Dl8trict, 105 Texas 205,.146s. F. 528;...Bati8
18. Dllley County Line IndrpsndsntSchool Di8trlat
 (Coa. App. 1927) 295 E. F. 109li Young va. Edns Inds-
$;;dsnt sohool Dtatrlot (Co% App. 1931) 34 S. B. (26)
   .
          In km8   ~8. Dllls~ COcnty Llna Zndaprndsnt
school Dlcrtrlot,8upre. the Coaalsslon o? Apps8lr not
onl7 hold a provl8lon In the act, llmllsr to Ssotlon L
quotrd &ore, to be unconstltu~lontl,but ?urthrirheld
that ths lnoalldlty o? such rsatlon also rmdersd thr
WhOlO 8Ct Void. #a do not ?lnU It ndass8srf~ however,
to exprss8 an opinion on thir point In dttsr~lnlng your
quastlon.
           l?uotrC..8 act8 o? the Ltgirlaturshad bean parssd
contalnlng provl8lon8    similar to Bsctlon & quctsd above,
and ln order to avoid the rtsultr Mloh might follm
?rom the ancon8tltutlonalityo? all these sctl, ths
                                                              69


lionorablsK. D. Hall, psm         4


La@3~aturs      ps88sd
                    rttsrsl ralIdatlng sots dssigasd to
iu8dr    thir             St8 Yernon*a Texas CltIl
                4irtiault~.
statutse, Artlalts 28028, 26158-2, 28156-3, 2615g-6,
2815g-7, and 2el5S-8 (bsing~Act81929, &let Lagis&-
tars, pegs ,666, Ch. 298; Acts 1931, L2nd Lsgl~leturs,
ssoond Celled 6888ion, paEs 63, Ch. 39; Act8 1933, L3rd
Laglelaturs,page 60, Ch. 31, Act8 193L. 43rd Ltglr-
leturt, Third Celled c688100~ Vl3gt 9'0, Ch. 45: Acts
1935, 44th Ltglslaturs,pa&s 530 .Ct. 221; Acts 1535,
44th Ltglrlsturt,First cdl86 &88iO!l, PScS 1555,
Ch. 380.)   One Of the86 etatut@s, Article 2802a, wae
aon8ldsrs~and applied by ths Co&niesIon of Appeals
in Young vs. Edna Independent School District, u S.
OF. (24) 857, under feats 8Isoet ldentlcal to those
prsssntsd in your latter.
             In that case the 39th Ltglslatarrhad attach$rd
tsrrltor~ to the Edna &dspsndsnt School District, and
the plalntl?r had brotlghtan action to rtrtimln the col-
lsctlon OS any taxes alleging that the act? attsxptsd to
pl808 upon the newly added territory both bialntsnanos
rmd bond tSXS8 0s the old Edna DletrlCt without a tots
a? the new dlrtrlct,    fin rlolatlon of Section 3, Article
7 o? the Stats Canstltutl~, and that the 081s dist?iat
was 8ttsspting to 1st~ and aollaat raid~taxe8 Fjthout
bsting held 8.D Sl8OtiOn for 8uOh pUZ’pO8s.     ft xb8 al80
Sllsgrd    that the nsw dl8triot  was about to issue bond8
in the 8\ta0s @65,000 and leerye tax on the property 0s
8sld dlstrlot to par the lntrrs8t and crtats a proper
8bklug ?und thers?or, '8atd bond8 aud thXS8 having bran
duly authorl8sdbr an slsatlon held in 8ald nap dl8trlCt
8ftsr   the $m8ags o? the.1925 act.- The court did Ku4
pas8 upon tha qucstlon     of *mether the uucon8tltatlonal
pcrtioq.or    the act destroyed the ralldlty of that   part
ortatl%g the dIstrict,.butheld 88 tollow8:
             nUnder authority of Lyford Indspsn-..
        dsqqtSchool District 18. 1ClllaaerIntlapsn-
        dent $ohool District, 34 S. a. (26) 854,
        this d#l dscldsd by thi8~csctlon 0s tlIr
        eomaieslon,we hold that the vslidatlu& act
        parsed by the regular s68sion of ths Clst
        Lcgl8lsturs or Texas, being 6. P. 3%. ch.
        298, p. 666 (vtmOn'8  kmOtSt@d ClTu
        Statutes, Artlcli 2802a) iullf 8et out
        In ths abota     asntlonod opinion,   has .effact
Eatwrabla      K. D. Bell,           pa&a 5


      to valldata and meka legal thr now Edna
     ind~D.Dd~t school dietriot.     tORdthW
     rlth-e&1 tsxaa and bond8 roiad 6 the
     new district, lla that ragarYIAi?-
     rhrtbrr         luoh district         wee valid at         tha
      tlinr    of lta        crtrtloa     or   no t, l   quaatlon
     wo do not           now pas8 on.         (UnCcraaoring
      OUT81
               I).   .   .   .   .

               follw?e iron what ws here lald
               *it
      the t ellof the t pnrt  or TOUGHS pation
     mLloh arsks to enJoin . .the leeuaocs
                                        -.      .mand
     eel8 ot the bon88 of tn6 neu EQ~ lnarprn-
     dent aohool, dletrlct   in the aus of $65.000.
     an4 the l~rylne    end oall.ootion     of ttiiax  -
     duly rotod for euoh mmowae,           atataa    -
     no caaaa of ectlon.*    (Undaraoorlng owe)
             Tha oourt than held that although the orsatloE
 or tha dsstrlct    hcd bean rall4ated   and ,that bonds and
.tarea tbuaafttr rotad mldht be lrvld and oollectod;           bond
 and malnteneaoa tares or the old dletrlct       whloh bed
 mtor haan aaaumod or authorins        by en alootion    hold for
 that porpoao after    the lttaohmuit of tarrltory      to thr old
 dlatrlot,    OOPld not be larlaa end oollaoted     WithOKt a
 rota aa required    br Ssctlon   3, Article7 of thr state
 Conatltutlon.
               Ea do not conalder              It   nrcrsaary  to set out
Art1010 2802e      at langth, but              not.0 that   by lta cxpraaa
torma, it elao           appllra        to eomon     aehool dlatrlcta.
           hour oitatlon   of thr io r a g o lng
                                               lota of the
Laglelatara   and the application    of Artlclr    2802a aa
validating   the orcatlol:   0r thla dlatrlot ~4th ita
addrd trrrltory,    and prnalttlrrg  the laauanc6 of bond8
and 14~7 of taxer properly eubmlttrd .to a rota or the
poop10 thareaftsr,     ahould h& be conatruad 88 aaggsat-
lng that ruoh prorlalona      es err contelned in Seotlon 2
or Artlolo 2815g-7 are themkslrea conetitutlonel,           elncr
th8 Ltdlaleturus does not hate thi poier        to ralidet8
that whlah it la ulthoat oonatltutlonel         power to uathorlze.
Ronorablo K. D. Ball, pado 6


Johnson Y. Lln&ay (T. C. A. 1930,      writ dl8mfaaed)
30 s. w. (24) 655; Olobr Indcmlt~      Co. vs. Barnes
(T. C. A. 1926) 280 8. V. 275.

            It la our opinion that aohool district
No. 5 ot RrftigloCount7 mar now lsgelly lr+y an4
oolleot taxer on tba 22,000 aorea of land 64684
to raid 4latrlot by &use fill1363, Ch, 219, Acts
39th Leglalaturr,Radular Saaalon,.for     thr purpose
or aanlolng    bonds whloh it now propoata to 16~0;
prorldad, howmar, that auoh bonds and tnrra ara
prop6rly authorlmd at an elaotion held fir that
porpoar.
                               Yours   itr~ truly
                           AT’ERREY CERZRAL OF TEKM




                                           haelatant